DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-5, 9-15 are objected to because of the following informalities:  
Claims 1, 3-5, 9, and 12 recite "the device", which the Examiner suggests be revised to read as –the notification device– (in order to maintain consistency of claim language).
Claims 4 and 10-11 recite "may be", which is a relative term. Examiner suggests that Applicant replace these instances with –is–.
Claims 6, 9, 12-13 recite "a notification" (ll.3, ll.1-2, ll.9, and ll.3, respectively), which the Examiner suggests that Applicant replace with –the notification–.
Claim 9 recites "a monitoring entity" (ll.2), which the Examiner suggests that Applicant replace with –the monitoring entity–.
Claim 11 recites "receive notification" (ll.3), which the Examiner suggests that Applicant replace with –receive the notification–.
Claim 12 recites "the data repository" (last line), which the Examiner suggests that Applicant replace with –the at least one data repository– (in order to maintain consistency of claim language).
Claim 13 recites "sensor detection" (ll.3), which the Examiner suggests that Applicant replace with –the sensor detection–.
Claim 13 recites "a change in diaper state" (ll.3-4), which the Examiner suggests that Applicant replace with –the change in diaper state–.
Claim 15 recites "the repository" (ll.2), which the Examiner suggests that Applicant replace with –the at least one data repository– (in order to maintain consistency of claim language).
Claim 15 recites "the network the" (ll.2-3), which the Examiner suggests that Applicant replace with –the network, the–.
The term "characterized in that" (ll.6 and 13, respectively) in claims 1 and 12 is recommended to be replaced with  –wherein–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  3, 5-7, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 5 recite the limitation "the diaper core material" (ll.2).
Claim 5 recites the limitation "the one or more sensors" (ll.1).
Claim 6 recites the limitation "the power source" (ll.1) and Claims 6 and 13 recite the limitation "the energy" (ll.2 and 3, respectively).
Claim 7 recites the limitation "the waist band" (ll.1).
Claim 10 recites the limitation "the device" (ll.1).
Claim 12 recites the limitation "the diaper" (ll.5), "the Internet" (ll.7), "the network" (ll.10), "the data" (ll.18-19).
Claim 15 recites the limitation "the updated count" (ll.1).
Claim 16 recites the limitation "the number" (ll.3).
There is insufficient antecedent basis for these limitations in the claims above.

In Claims 10-11, the recitation of "the device" (ll.3, twice) is unclear because the claim language does not clarify whether the device is the notification device or the bluetooth device. The Examiner interprets "the device" to be "the notification device".

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim recites "The diaper state change notification device of Fig. 1”, which fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  As best understood, claim 5 is interpreted as depending on claim 1.



Claims 9 and 11 each contains the trademark/trade name “blue tooth™”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communications device and, accordingly, the identification/description is indefinite.

The remaining claims 4, 13, 14, 17-20 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmold (US 20190167490 A1) in view of Takada et al. (JP 2005000602 A).

Regarding Claim 1, as best understood, Hellmold teaches a diaper state change notification device (Abstract) comprising: 
a power source ("power source", ¶ 169);
a micro controller 103 ('clip-on data processing module 103' or 'connection member', fig.5, ¶ 97) capable of generating a notification ("alerts" or "warnings", ¶ 15 and 152);
one or more sensors 101 ('plurality of sensor tracks', figure.2B, ¶ 97) coupled thereto ("a plurality of sensor tracks 101 disposed on said first surface 2", ¶ 97, see fig.2A-2B);
characterized in that the notification device 103/101/power source (fig. 5) is attached to a diaper 100 ('absorbent article', fig.5, ¶ 97) (NOTE: controller 103 of the notification device  is attached to outer surface of diaper, see fig.5) and
generates and sends a notification ("alerts" or "warnings", ¶ 15 and 152) to a monitoring entity ("the care giver", ¶ 152) upon sensor detection of a diaper state change ("measure and monitor the amount of exudates across a surface covered by the wetness sensing tracks 9", ¶ 152) from a fresh diaper state (low or no 'saturation level', ¶ 152) to a soiled diaper state (high 'saturation level', ¶ 152).
Hellmold fails to teach a wireless communications chip. Takada JP 2005000602 teaches a wet detecting device in a diaper, comprising an RF-ID tag, wherein the tag comprises an IC chip, a communication control section, data storage medium and an antenna (see ¶ 11 from Hellmold, and ‘IC chip’ is described in Takada’s ¶ 15. NOTE: RF tag is wireless communication using Radio Frequency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hellmold to include a wireless communications chip as taught by Takada, for the purpose of storing the number of times that wet signals are generated or the time elapsed since a wet detecting signal was entered (¶ 2 of Takada). 

Regarding Claim 2, Hellmold teaches the power source is a micro battery ("the power source comprised in the housing comprises a battery", ¶ 169; the power source is also described as being a "reduced battery size" which it would be obvious to describe as 'micro', ¶ 111).

Regarding Claim 3, Hellmold teaches the one or more sensors 101 are embedded in the diaper core material ("absorbent core", ¶ 118; see fig.2B) and are coupled to the device 103 via one or more conductive traces (NOTE: sensor tracks 101 clearly connect to 103 in fig.2B), the device  affixed to the outside of the diaper 100 (NOTE: controller 103 fo the notification device is attached to outside of diaper, see fig.5).

Regarding Claim 4, Hellmold teaches the device 103 is reusable and may be detached from a used diaper and reattached to a new diaper (NOTE: the device is described as 'clip-on', which implies that it can be reused/removed and reattached by clipping or unclipping from the article. Therefore, it would be obvious that the device would be reusable and would be detached from a used diaper and reattached to a new diaper).

Regarding Claim 5, Hellmold discloses an absorbent article, and teaches that the one or more sensors 101 are mounted on the device 103 (NOTE: 101 runs through 103 and thus 101 is mounted to 103), the device  embedded within the diaper core material ("absorbent core", ¶ 118; see fig.2B), and wherein the device  is not reusable beyond sending one notification ("alerts" or "warnings", ¶ 15 and 152) of a diaper state change ("measure and monitor the amount of exudates across a surface covered by the wetness sensing tracks 9", ¶ 152) (NOTE: the absorbent article 100 is described as being 'disposable', therefore the device  could be disposed of along with 100 when it has reached its end of use).

Regarding Claim 7, Hellmold teaches diaper state change notification device is attached to the waist band (see fig.5, in which controller 103 of the device is attached to the waist band) of the diaper 100 and coupled manually to one or more conductive sensor traces (NOTE: conductive sensor traces 101 clearly connect to 103 in fig.2B).

Regarding Claim 8, Hellmold teaches that the one or more sensors 101 detect change in moisture ("wetness sensing tracks", ¶ 17) associated with human urine (NOTE: 'wetness' implies urine, and it would be obvious that the word 'wetness' is describing urine since the art is drawn to an absorbent article, or diaper).

Regarding Claim 9, Hellmold teaches that the device 103 communicates a notification ("alerts" or "warnings", ¶ 15 and 152) to another device ("a tablet or smart phone" containing a "network", ¶ 187) operated or maintained in operation by a monitoring entity ("the care giver", ¶ 152) as a blue tooth™ enabled device ("the network is a wireless network, e.g. a local wireless network such as wireless local area network (WLAN) (typically using WiFi™) and/or Bluetooth™ for the wireless connection", ¶ 187).

Regarding Claim 10, Hellmold teaches that the device 103 may be remotely activated and remotely deactivated ("the linking dock may provide an initialization and/or setting startup/installation of the module to pre-set and/or activate it for use", ¶ 187).

Regarding Claim 11, Hellmold teaches remote activation ("the linking dock may provide an initialization and/or setting startup/installation of the module to pre-set and/or activate it for use", ¶ 187) may be performed using a blue tooth™ enabled communications device ("a tablet or smart phone" containing a "network" in which ("the network is a wireless network, e.g. a local wireless network such as wireless local area network (WLAN) (typically using WiFi™) and/or Bluetooth™ for the wireless connection", ¶ 187) running an application ("application or graphical user interface", ¶ 182) adapted to recognize the device 103 and to receive notification ("alerts" or "warnings", ¶ 15 and 152) from the device 103 ("The management system may comprise a module 103 comprising a transmitter as described herein above for delivering the raw data (although processing may also take place within the unit), a cloud server for processing the raw data to processed data, preferably by applying a mathematical logarithmic model, and a client application or graphical user interface for linking the raw data and the processed data with person data", ¶ 182).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmold in view of Takada, Lai et al. (US 20190038478 A1), and Toong (US 20190117468 A1).

Regarding Claim 12, as best understood, Hellmold teaches a network-based tracking apparatus ("an incontinence management system is provided for managing raw data generated by the modules described herein in cooperation with the sensor tracks described above and located on a substrate of respective absorbent articles, and adapted to process the raw data to processed data, transfer the raw data and/or the processed data over a network, and link the raw data and/or the processed data with person data of a given patient or individual", ¶ 182) comprising: 
a diaper state change notification device (Abstract) having a power source ("power source", ¶ 169), a micro controller 103 ('clip-on data processing module' or 'connection member', fig.5, ¶ 97) capable of generating a notification ("alerts" or "warnings", ¶ 15 and 152), and one or more sensors 101 ('plurality of sensor tracks 101', figure.2B, ¶ 97) coupled thereto ("a plurality of sensor tracks 101 disposed on said first surface 2", ¶ 97, see fig.2A-2B), at least the associated sensor or sensors 101 embedded within the diaper 100 ('absorbent article', fig.5, ¶ 97) (NOTE: sensors 101 embedded into the inside of the diaper);
a monitoring computing device ("a tablet or smart phone" containing a "network", ¶ 187) having wireless communications access ("the network is a wireless network, e.g. a local wireless network such as wireless local area network (WLAN) (typically using WiFi™) and/or Bluetooth™ for the wireless connection", ¶ 187) to the diaper state change notification device 103 and a network modem or gateway ("wireless network", ¶ 183), 
the monitoring device ("a tablet or smart phone" containing a "network", ¶ 187) hosting an application ("application or graphical user interface", ¶ 182) adapted to receive and process a notification ("alerts" or "warnings", ¶ 15 and 152) from the diaper state change notification device 103 ("The management system may comprise a module 103 comprising a transmitter as described herein above for delivering the raw data (although processing may also take place within the unit), a cloud server for processing the raw data to processed data, preferably by applying a mathematical logarithmic model, and a client application or graphical user interface for linking the raw data and the processed data with person data", ¶ 182),
and at least one server ("cloud-based server", ¶ 168) connected to the network ("wireless network", ¶ 183), the server ("cloud-based server", ¶ 168) accessible over the network ("wireless network", ¶ 183) to the monitoring device ("a tablet or smart phone" containing a "network", ¶ 187), the server ("cloud-based server", ¶ 168) coupled to at least one data repository ("stored in a memory", ¶ 137) adapted for storing information thereon;
characterized in that the diaper state change notification device (including power source, controller 103 and sensors 101, fig. 5)  generates and sends a diaper state change notification ("measure and monitor the amount of exudates across a surface covered by the wetness sensing tracks 9", ¶ 152) to the monitoring computing device ("a tablet or smart phone" containing a "network", ¶ 187) upon sensor detection of a diaper state change from a fresh diaper state (low or no 'saturation level', ¶ 152) to a soiled diaper state (high 'saturation level', ¶ 152),
the server ("cloud-based server", ¶ 168) recording the data in the data repository ("stored in a memory", ¶ 137).
Hellmold fails to teach a wireless communications chip. Takada JP 2005000602 teaches a wet detecting device in a diaper, comprising an RF-ID tag, wherein the tag comprises an IC chip, a communication control section, data storage medium and an antenna (see ¶ 11 from Hellmold, and ‘IC chip’ is described in Takada’s ¶15. Note: RF tag is wireless communication using Radio Frequency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Hellmold to include a wireless communications chip as taught by Takada, for the purpose of storing the number of times that wet signals are generated or the time elapsed since a wet detecting signal was entered (¶ 2 of Takada). 

Hellmold fails to teach that said network-based tracking apparatus is for counting soiled diapers, and said data repository storing an updated count of used diapers over time. 
Hellmold and Toong are commensurate art because the both disclose absorbent articles. Toong specifically discloses a smart diaper system, and teaches a network-based tracking apparatus for counting soiled diapers ("tracks diaper 110 usage to inform the user when supply of unused diaper is low, the count of unused diapers being reset to a fixed number by the user, such as when additional diapers are purchased, and the count being reduced by one each time data collection system 100 determines, through analysis of data, that a diaper 110 has been disposed of", ¶ 41; NOTE: when the total count of unused diapers is decreased by one since it is disposed of, then the updated count for soiled diapers is however many diapers have been disposed total).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Hellmold such that said network-based tracking apparatus is for counting soiled diapers, as taught Toong, for the purpose to inform the user when supply of unused diaper is low, the count of unused diapers being reset to a fixed number by the user, such as when additional diapers are purchased, and the count being reduced by one each time data collection system determines, through analysis of data, that a diaper has been disposed of (Toong ¶ 41); and to modify the apparatus of Hellmold such that said data repository stores an updated count of used diapers over time, as taught by Toong, for the purpose of informing a user when a diaper has been disposed of and to notify the user to restock on diapers by purchasing more (Toong ¶ 41). 
Hellmold fails to teach at least wireless communications access to the Internet, and sending one or more than one date and time stamped notification events received over time to said server. Hellmold and Lai are commensurate art because the both disclose network-based tracking apparatuses ("at least one network station is wirelessly connected with said wetness reporting pad for data communication, wherein said at least one network station is wirelessly connected with said server for data communication", ¶ 21, from Lai). Lai specifically discloses a diaper with electrical components and tracking capabilities, and teaches access to the Internet ("Internet", ¶ 146, 149), and sending one, or more than one, date and time stamped notification events ("time- and date-stamped", ¶ 166) ("If a wetness result is received, the nurse station App will pop up a large warning window and the nurse must press the screen to acknowledge receipt. This receipt will be time- and date-stamped in the database", ¶ 166). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Hellmold to include at least wireless communications access to the Internet, as taught by Lai, for the purpose of relaying information regarding the status of the diaper to the cloud (Lai ¶ 146); and to send one, or more than one, date and time stamped notification events received over time to said server as taught by Lai, for the purpose of allowing the caretaker to know when the diaper was last changed (Lai ¶ 166).

Regarding Claim 13, Hellmold teaches the power source ("power source", ¶ 169) of the diaper state change notification device 103 that redirects the energy to generating and sending a notification ("alerts" or "warnings", ¶ 15 and 152) upon sensor detection of a change in diaper state ("measure and monitor the amount of exudates across a surface covered by the wetness sensing tracks 9", ¶ 152). Hellmold’s battery produces electrical energy which in turn generates power as a power generating component. However, a battery is not considered a circuit, in itself. Thus, Hellmold/Takada fail to teach that said power source is a power generating circuit that harnesses ambient radio waves. Lai teaches a power generating circuit ("electric circuit", Abstract, ¶ 12) that harnesses ambient radio waves ("RFID reader", ¶ 22; NOTE: RFID inherently harnesses radio waves). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article of Hellmold such that said power source is a power generating circuit that harnesses ambient radio waves as taught by Lai, for the purpose to convert an input into work, hence to produce electricity at a sustained rate for the use of the device.

Regarding Claim 14, Hellmold teaches that the diaper state change notification device 103 is disposable and in operation only sends one notification ("alerts" or "warnings", ¶ 15 and 152) (NOTE: the absorbent article 100 is described as being 'disposable', therefore the device 103 could be disposed along with 100 when it has notified the user that the diaper is soiled and needs replacement (which would typically only happen once before the diaper would need changing)).

Regarding Claim 15, Hellmold teaches the repository ("memory", ¶ 137), the network ("network", ¶ 187), and the at least one subscriber ("client", ¶ 187). Hellmold/Takada fail to teach that the updated count of soiled diapers in said repository is redistributed periodically to at least one other server on the network, the at least one other server charged with managing a subscription to a diaper order and fulfillment service. 
Toong teaches the updated count of soiled diapers ("tracks diaper 110 usage to inform the user when...a diaper 110 has been disposed of", ¶ 41; NOTE: when the total count of unused diapers is decreased by one since it is disposed of, then the updated count for soiled diapers is however many diapers have been disposed total), at least one other server 380 ('remote server', fig.3, ¶ 68; NOTE: Toong refers to multiple 'servers' in the invention, therefore there are at least two servers, ¶ 69), and the at least one other server 380 charged with managing a subscription to a diaper order and fulfillment service (by "resupply of inventory", ¶ 67). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article of Hellmold such that the updated count of soiled diapers is redistributed periodically to at least one other server, the at least one other server charged with managing a subscription to a diaper order and fulfillment service as taught by Toong, for the purpose of providing resources, data, and services, to other computers so that diapers can be resupplied when there is a deficit. 

Regarding Claim 16, Hellmold teaches that the monitoring computing device is a mobile phone ("smart phone" containing a "network", ¶ 187) running a browser-based application ("application or graphical user interface", ¶ 182; NOTE: all applications can be described as browser-based tools). Although Hellmold does not specifically cite managing tracking of the number of soiled diapers over time, the application is adapted to manage tracking of the number of soiled diapers over time. Meaning that the application has the capability to manage tracking of the number of soiled diapers over time through its processing circuitry and memory. Toong teaches managing tracking of the number of soiled diapers over time ("tracks diaper 110 usage to inform the user when...a diaper 110 has been disposed of", ¶ 41; NOTE: when the total count of unused diapers is decreased by one since it is disposed of, then the count for soiled diapers is however many diapers have been disposed total). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article of Hellmold such that the browser-based application of Hellmold would manage tracking of the number of soiled diapers over time as taught by Toong, for the purpose to inform the user when supply of unused diaper is low, the count of unused diapers being reset to a fixed number by the user, such as when additional diapers are purchased, and the count being reduced by one each time data collection system determines, through analysis of data, that a diaper has been disposed of (¶ 41).

Regarding Claim 17, Hellmold teaches that the monitoring computing device ("smart phone" containing a "network", ¶ 187) is operated by a caretaker ("caregivers", ¶ 101) entrusted by parents ("client", ¶ 187; NOTE: it would be obvious that a ‘client’ would be the parents because the parents would be monitoring the amount of diapers for their baby. Obviously, the baby would not be making decisions for themselves) to manage a wearer (¶ 156) wearing the diapers 100 ('absorbent article', fig.5, ¶ 97). Hellmold fails to explicitly teach that the ‘wearers’ are children. Toong teaches that the wearers would be children ("infants, toddlers, and by children", ¶ 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article of Hellmold such the wearers of the diaper would be children as taught by Toong, for the purpose of providing diapers to children of those age groups are not potty-trained and who experience bed wetting and need diapers to assist them (¶ 4).  

Regarding Claim 18, Hellmold teaches that the monitoring computing device ("smart phone" containing a "network", ¶ 187) is operated by a caretaker ("caregivers", ¶ 101) entrusted by parents ("client", ¶ 187) to manage a group of wearers (¶ 156) wearing the diapers 100 ('absorbent article', fig.5, ¶ 97). Hellmold fails to explicitly teach that the ‘wearers’ are children. Toong teaches that the wearers would be children ("infants, toddlers, and by children", ¶ 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article of Hellmold such the wearers of the diaper would be children as taught by Toong, for the purpose of providing diapers to children of those age groups are not potty-trained and who experience bed wetting and need diapers to assist them (¶ 4).

Regarding Claim 19, Hellmold teaches that the monitoring computing device ("smart phone" containing a "network", ¶ 187) operated by the caretaker ("caregivers", ¶ 101) hosts an application ("application or graphical user interface", ¶ 182) adapted to receive diaper state change notifications ("measure and monitor the amount of exudates across a surface covered by the wetness sensing tracks 9", ¶ 152; "provide on-time alerts based on the risk of exudate leakage from the absorbent article", ¶ 15). However, Hellmold fails to teach that said application would be adapted to receive diaper state change notifications across subscriptions. Toong teaches tracking and collecting data to be used to determine when additional diapers need to be purchased (¶ 41). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article of Hellmold to track and collect data for subscriptions as taught by Toong, for the purpose of determining when additional diapers need to be purchased or when a current supply is dwindling (¶ 41). 

Regarding Claim 20, Hellmold teaches unique identifiers ("unique anonymous individual/patient number", ¶ 187) assigned to individual diaper state notification devices are traceable to the individual diaper subscription accounts ("the linking dock may provide an initialization and/or setting startup/installation of the module to pre-set and/or activate it for use, within this initialization the module is provided with the unique anonymous individual/patient number, stores this number and relates this number (typically through a database) with real patient identification such as a person's name for example", ¶ 187).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmold/Takada and further in view of Lai. 

Regarding Claim 6, Hellmold teaches the power source ("power source", ¶ 169) of the diaper state change notification device 103 that redirects the energy to generating and sending a notification ("alerts" or "warnings", ¶ 15 and 152) upon sensor detection of a change in diaper state ("measure and monitor the amount of exudates across a surface covered by the wetness sensing tracks 9", ¶ 152). Hellmold’s battery produces electrical energy which in turn generates power as a power generating component. However, a battery is not considered a circuit, in itself. Thus, Hellmold/Takada fail to teach that said power source is a power generating circuit that harnesses ambient radio waves. Lai teaches a power generating circuit ("electric circuit", Abstract, ¶ 12) that harnesses ambient radio waves ("RFID reader", ¶ 22; NOTE: RFID inherently harnesses radio waves). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the article of Hellmold such that said power source is a power generating circuit that harnesses ambient radio waves as taught by Lai, for the purpose to convert an input into work, hence to produce electricity at a sustained rate for the use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sobti et al. (US 20190167488 A1), a re-usable electronics device.
Ho (US 20180325743 A1), a system and apparatus for a smart diaper.
Jhangiani (US 20180250174 A1), soiled diaper detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/            Examiner, Art Unit 3781                                                                                                                                                                                            
/QUANG D THANH/            Primary Examiner, Art Unit 3785